DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 5/12/22, Applicant, on 7/5/22, amended claims 1, 14, and 19, cancelled claims 2, 3, and 7, and added new claims 22-24. Claims 1, 4-6, 8-17, and 19-24 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1, 4-6, 8-17, and 19-24 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
Revised 35 USC § 102 and 103 rejections of claims 1, 4-6, 8-17, and 19-24 are applied in light of Applicant’s amendments and explanations.
New 35 USC 112 rejection of claim 23 is applied in light of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
As per claim 23, the claim recites the following limitation: “the time-series prediction model” while claim 1 recites “a time-series forecasting model.” It is unclear is these terms are referring to the same time-series model or separate models. For the purposes of examination, Examiner’s best guess is that the limitations refer to each other. Appropriate correction and/or clarification is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1, 4-6, 8-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1, 4-6, and 8-13 and 21-24 are directed towards a process, and claims 14-17, 19, and 20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving a time series forecasting model comprising a seasonal component that predicts periodic behavior of a metric,” “a trend component that predicts a trend of the metric,” “and a noise component that predicts expected variations for the metric,” “detecting that a single sudden event has occurred,” “determining a long-term event-based component of the single sudden event, that predicts long-term impacts of the single sudden event on the metric, the long-term event-based component being separate from the seasonal component, the trend component, and the noise component,” “determining a short-term event-based component of the single sudden event, hat predicts short-term impacts of the single sudden event on the metric, the short-term event-based component being separate from the seasonal component, the trend component, the noise component, and the long-term event-based component,” “generating a modified time series forecasting model by modifying the time series forecasting model to include the seasonal component, the trend component, the noise component, the long-term event-based component and the short-term event-based component,” and “outputting a forecast using the modified time series forecasting model including the long-term event-based component and the short-term event-based component based on the single event having occurred at the corresponding time.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A method of implementing a time series forecasting model by a computing device,” (computer processor and memory with computer instructions). Additionally, independent claims 14 and 19 recite further additional elements: “A computing system, comprising: one or more processors; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to” (computer processor and memory with computer instructions); “A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computing device, cause the computing device to” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0071]-[0082]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A method of implementing a time series forecasting model by a computing device,” (computer processor and memory with computer instructions). Additionally, independent claims 14 and 19 recite further additional elements: “A computing system, comprising: one or more processors; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to” (computer processor and memory with computer instructions); “A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computing device, cause the computing device to” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 4-6, 8-13, 15-17, 20, and 21-24 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 4-6, 8-13, 15-17, and 20-24 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 4-6, 8-13, 15-17, and 20-24 do not recite any additional elements beyond the abstract ideas recited by the claims.
Regarding claims 14-17, 19, and 20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0071]-[0082]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 12, and 14-24 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0125471 to Garvey et al. (hereafter referred to as Garvey).
As per claim 1 Garvey teaches:
A method of implementing a time series forecasting model by a computing device, the method comprising: receiving a time series forecasting model comprising a seasonal component that predicts periodic behavior of a metric (Paragraph Number [0054] teaches techniques for forecasting time-series with variable seasonality.  A forecasting model captures different spaces for detected seasons.  A space, in this context, indicates how a seasonal pattern was detected and how a forecast should be constructed.  For example, one space may be classified as an "observed" or "short-term" space. Paragraph Number [0077] teaches components of system 100 may be implemented on one or more digital devices. The term “digital device” generally refers to any hardware device that includes a processor. A digital device may refer to a physical device executing an application or a virtual machine. Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a server, a web server, a network policy server, a proxy server, a generic machine, a function-specific hardware device, a hardware router, a hardware switch, a hardware firewall, a hardware firewall, a hardware network address translator (NAT), a hardware load balancer, a mainframe, a television, a content receiver, a set-top box, a printer, a mobile handset, a smartphone, a personal digital assistant (“PDA”), a wireless receiver and/or transmitter, a base station, a communication management device, a router, a switch, a controller, an access point, and/or a client device).
a trend component that predicts a trend of the metric (Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. (Examiner asserts that this teaches the forecasting model comprises a trend component)).
and a noise component that predicts expected variations for the metric (Number [0049] teaches converting one or more parts of a time-series from an observed space to an outlier space.  The conversion process may generally include identifying and retaining outlier values. (Examiner asserts that outliers in regard to data sets are typically understood to be equivalent to noise)).
detecting that a single sudden event has occurred (Paragraph Number [0149] teaches the forecast model may be evaluated periodically, such as on a monthly basis, or may be triggered by a detected event. For example, forecasting analytic 134 may generate a monthly forecast report or may periodically generate forecast reports on some other recurring basis. A forecast may be triggered if resource utilization reaches a threshold or some other event is detected. Paragraph Numbers [0179]-[0180] teach once all the component contributions have been determined, forecasting analytic 134 combines the contributions (operation 1310). In some embodiments, this operation may involve only one set of contributions from a single season in the outlier space. A constraint may be defined such that a season in the outlier space and/or observed space (or specific types of seasons in the outlier and/or observed space) are allowed to make only a single contribution for forecast and uncertainty for a single timestamp. For example, ambiguous seasons may be constrained to make only one contribution per timestamp. This approach helps constrain forecast and uncertainty intervals to a more reasonable level where ambiguity exists).
determining a long-term event-based component of the single sudden event, that predicts long-term impacts of the single sudden event on the metric (Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0079] teaches seasonality analytic 132 is configured to learn, characterize, and model long-term seasons from an input set of time-series data. Seasonality analytic 132 may learn and model long-term seasons of varying types, lengths, and irregularities without training several different models, allowing for a more scalable and computationally efficient approach. The process of learning and characterizing long-term seasons may include, but is not limited to, converting the time-series to an outlier space, counting the outliers in season-specific encoding spaces where a single timestamp may be mapped to one or more encodings, analyzing the outlier counts relative to the opportunity counts to determine the likelihood that a specific seasons is present, and iteratively accounting for observed outliers by an ensemble of specific seasons to determine the final set of long-term seasons detected in the input set of time-series. Paragraph Numbers [0179]-[0180] teach once all the component contributions have been determined, forecasting analytic 134 combines the contributions (operation 1310). In some embodiments, forecasting analytic 134 stacks the contributions of all seasons in the outlier space onto the initialized forecast and uncertainty determined for the observed or out-of-season space. A constraint may be defined such that a season in the outlier space and/or observed space (or specific types of seasons in the outlier and/or observed space) are allowed to make only a single contribution for forecast and uncertainty for a single timestamp. For example, ambiguous seasons may be constrained to make only one contribution per timestamp. (See also Paragraph Number [0080])).
the long-term event-based component being separate from the seasonal component, the trend component, and the noise component (Paragraph Number [0053] teaches the techniques for mapping a timestamp to multiple encodings may further allow for different types of seasons to be detected without needing to train models independently for each type of season.  Model training may instead be tailored to the types of seasons where a pattern has been detected.  For example, if a seasonal pattern is detected on the first business day of the month, then a corresponding model may be trained to represent the seasonal pattern.  Model training may include computing trend and seasonal factors from the outlier values mapped to the corresponding encoding).
determining a short-term event-based component of the single sudden event, hat predicts short-term impacts of the single sudden event on the metric (Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. [0098] If a short-term season is present, then seasonality analytic 132 computes residuals for sample values based on the trained short-term seasonal model (operation 406). A residual may be computed as the difference between the value expected for a particular point in time and the observed value. For example, for a weekly high season, CPU utilization may be expected to be at 80% per the trained model. An observed value for the weekly high season in the input time-series may be 90% utilization. The residual in the case may be computed to be 10%. In a weekly low season, the CPU utilization may be expected to be at 30%. If the observed value is 90% in this case, then the residual would be 60%. As can be seen, the residual value may vary depending on the season the observed value is in when a short-term season is present. Paragraph Numbers [0179]-[0180] teach once all the component contributions have been determined, forecasting analytic 134 combines the contributions (operation 1310). In some embodiments, forecasting analytic 134 stacks the contributions of all seasons in the outlier space onto the initialized forecast and uncertainty determined for the observed or out-of-season space. A constraint may be defined such that a season in the outlier space and/or observed space (or specific types of seasons in the outlier and/or observed space) are allowed to make only a single contribution for forecast and uncertainty for a single timestamp. For example, ambiguous seasons may be constrained to make only one contribution per timestamp. (See also Paragraph Number [0080])).
the short-term event-based component being separate from the seasonal component, the trend component, the noise component, and the long-term event-based component (Paragraph Number [0053] teaches the techniques for mapping a timestamp to multiple encodings may further allow for different types of seasons to be detected without needing to train models independently for each type of season.  Model training may instead be tailored to the types of seasons where a pattern has been detected.  For example, if a seasonal pattern is detected on the first business day of the month, then a corresponding model may be trained to represent the seasonal pattern.  Model training may include computing trend and seasonal factors from the outlier values mapped to the corresponding encoding).
generating a modified time series forecasting model by modifying the time series forecasting model to include the seasonal component, the trend component, the noise component, the long-term event-based component and the short-term event-based component (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. Paragraph Number [0060] teaches the techniques for automatically detecting long-term seasons via encodings may be leveraged to forecast time-series with variable seasonality. The forecasting analytic may be constructed to process user-created synthetic seasons to allow for simulations and what-if analytics rather than relying on machine-learning of long term seasonal patterns.  Further, the techniques for automatically detecting long term seasons may be used for anomaly detection, troubleshooting, reporting, or other applications that do not require the generation of a forecast. Paragraph Number [0134] teaches forecasting analytic 134 is configured to train and evaluated forecasting models for input time-series that have variable seasons.  Forecasting analytic 134 may model long-term seasons detected by seasonality analytic 132 and/or season detected or otherwise provided from other sources.  The process of training and evaluating a forecasting model may include, but is not limited to, clustering samples by season type and season space, iteratively combining low sample sets with the closest, compatible set until no further combination can be made or there are no low sample sets remaining, and trending each collection of samples independently. Paragraph Number [0151] teaches the season space and/or type is automatically detected and characterized by seasonality analytic 132 using machine-learning techniques. (See also Paragraph Numbers [0079]-[0080] and [0179]-[0180])).
outputting a forecast using the modified time series forecasting model (Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. Paragraph Number [0134] teaches forecasting analytic 134 is configured to train and evaluated forecasting models for input time-series that have variable seasons.  Forecasting analytic 134 may model long-term seasons detected by seasonality analytic 132 and/or season detected or otherwise provided from other sources.  The process of training and evaluating a forecasting model may include, but is not limited to, clustering samples by season type and season space, iteratively combining low sample sets with the closest, compatible set until no further combination can be made or there are no low sample sets remaining, and trending each collection of samples independently).
As per claim 14, Garvey teaches:
A computing system, comprising: one or more processors; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to (Paragraph Number [0225] teaches the techniques described herein are implemented by one or more special-purpose computing devices.  The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or network processing units (NPUs) that are persistently programmed to perform the techniques, or may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination.  Such special-purpose computing devices may also combine custom hard-wired logic, ASICs, FPGAs, or NPUs with custom programming to accomplish the techniques.  The special-purpose computing devices may be desktop computer systems, portable computer systems, handheld devices, networking devices or any other device that incorporates hard-wired and/or program logic to implement the techniques).
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Garvey teaches:
A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computing device, cause the computing device to (Paragraph Number [0225] teaches the techniques described herein are implemented by one or more special-purpose computing devices.  The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or network processing units (NPUs) that are persistently programmed to perform the techniques, or may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination.  Such special-purpose computing devices may also combine custom hard-wired logic, ASICs, FPGAs, or NPUs with custom programming to accomplish the techniques.  The special-purpose computing devices may be desktop computer systems, portable computer systems, handheld devices, networking devices or any other device that incorporates hard-wired and/or program logic to implement the techniques).
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 4 and 15, Garvey teaches each of the limitations of claims 1 and 14 respectively.
In addition, Garvey teaches:
further comprising determining a first parameter indicative of a degree of the long-term event-based component. (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0080] teaches a seasonal period of a "long-term" season may vary from implementation to implementation.  For example, in some cases, a weekly season may be long-term relative to a daily season.  In other cases, a weekly season may represent a short-term season whereas a monthly season may be classified as a long-term season. Determining whether a season is long-term or short-term may be determined, based in part, by analyzing time-series data in the outlier space.  (See also Paragraph Number [0060]))
As per claims 5 and 16, Garvey teaches each of the limitations of claims 1 and 4, and 14 and 15 respectively.
In addition, Garvey teaches:
further comprising determining a second parameter indicative of a degree of the short-term event-based component. (Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0096] and FIG. 4 illustrates an example set of operations for converting an input time-series to an outlier space in accordance with some embodiments.  The set of operations includes determining whether short-term seasonal pattern is present within the time-series data (operation 402).  The seasonal period for a "short-term" season may vary from implementation to implementation.  For example, the time-series data may be analyzed for hourly, daily, and/or weekly seasons).
As per claims 6 and 17, Garvey teaches each of the limitations of claims 1, 4, and 5 and 14-16 respectively.
In addition, Garvey teaches:
further comprising adjusting the long-term event-based component and the short-term event-based component based on the first parameter and the second parameter (Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. Paragraph Number [0134] teaches forecasting analytic 134 is configured to train and evaluated forecasting models for input time-series that have variable seasons.  Forecasting analytic 134 may model long-term seasons detected by seasonality analytic 132 and/or season detected or otherwise provided from other sources.  The process of training and evaluating a forecasting model may include, but is not limited to, clustering samples by season type and season space, iteratively combining low sample sets with the closest, compatible set until no further combination can be made or there are no low sample sets remaining, and trending each collection of samples independently)
As per claim 8, Garvey teaches each of the limitations of claim 1.
In addition, Garvey teaches:
wherein the time series forecasting model is configured to output a product sales forecast. (Paragraph Number [0205] teaches various deployment models may be implemented by a computer network, including but not limited to a private cloud, a public cloud, and a hybrid cloud.  In a private cloud, network resources are provisioned for exclusive use by a particular group of one or more entities (the term "entity" as used herein refers to a corporation, organization, person, or other entity).  The network resources may be local to and/or remote from the premises of the particular group of entities.  In a public cloud, cloud resources are provisioned for multiple entities that are independent from each other (also referred to as "tenants" or "customers"). Paragraph Number [0206] teaches tenants of a multi-tenant computer network are independent of each other.  For example, a business or operation of one tenant may be separate from a business or operation of another tenant.  Different tenants may demand different network requirements for the computer network. (Examiner asserts that the consumption of the network resources as defined by demand constitutes a product and the forecasting model related thereto constitutes a model of a product sale (demand) forecast)).
As per claim 9, Garvey teaches each of the limitations of claim 1.
In addition, Garvey teaches:
wherein the long-term event-based component and the short-term event-based component are representative of an anomalous external event. (Paragraph Number [0059] teaches the techniques described herein are used to perform one or more management operations on one or more computing resources.  For example, a generated forecast may be used to perform capacity planning, job scheduling, or maintenance planning operations.  As another example, baseline models may be trained to perform anomaly detection operations or optimize system configurations in a seasonal-aware manner).
As per claim 10, Garvey teaches each of the limitations of claims 1, 4, and 5.
In addition, Garvey teaches:
wherein the time series forecasting model comprises a trend window length, a seasonal window length, a long-term window length, and a short-term window length (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0080] teaches a seasonal period of a "long-term" season may vary from implementation to implementation.  For example, in some cases, a weekly season may be long-term relative to a daily season.  In other cases, a weekly season may represent a short-term season whereas a monthly season may be classified as a long-term season. Determining whether a season is long-term or short-term may be determined, based in part, by analyzing time-series data in the outlier space.  (See also Paragraph Numbers [0049], [0058], and [0060])).
As per claim 12, Garvey teaches each of the limitations of claims 1, 4, and 5.
In addition, Garvey teaches:
wherein outputting the forecast comprises: receiving event data for a prior time period (Paragraph Number [0169] teaches if a cluster is within a seasonal space, then forecasting analytic 134, generates a seasonal component that approximates a seasonal contribution for the selected cluster (operation 1208).  As previously mentioned, a seasonal contribution may be additive or multiplicative in nature.  For example, in the additive case, if average database logons are observed to decrease by 50 every other Friday, then a seasonal factor of -50 may be applied. Paragraph Number [0223] teaches the microservice application may generate and provide an output based on input that identifies, locates, or provides historical data, and defines the extent or scope of the requested output.  The action, when triggered, causes the microservice application to provide, store, or display the output, for example, as a data model or as aggregate data that describes a data model).
adjusting the first parameter and the second parameter (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0080] teaches a seasonal period of a "long-term" season may vary from implementation to implementation.  For example, in some cases, a weekly season may be long-term relative to a daily season.  In other cases, a weekly season may represent a short-term season whereas a monthly season may be classified as a long-term season. Determining whether a season is long-term or short-term may be determined, based in part, by analyzing time-series data in the outlier space.  (See also Paragraph Number [0060])).
adjusting the received event data using the adjusted first parameter and the second parameter (Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0096] and FIG. 4 illustrates an example set of operations for converting an input time-series to an outlier space in accordance with some embodiments.  The set of operations includes determining whether short-term seasonal pattern is present within the time-series data (operation 402).  The seasonal period for a "short-term" season may vary from implementation to implementation.  For example, the time-series data may be analyzed for hourly, daily, and/or weekly seasons).
As per claim 20, Garvey teaches each of the limitations of claim 19. Additionally, the claim limitations of claim 20 are substantially similar to claims 4-6 and are rejected for the same reasons put forth in regard to claims 4-6.
As per claim 21, Garvey teaches each of the limitations of claim 1.
In addition, Garvey teaches:
wherein outputting the forecast using the modified time series forecasting model comprises: updating the modified time series forecasting model based on the single event occurring at the corresponding time and the long-term event-based component and the short-term event-based component (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. Paragraph Number [0060] teaches the techniques for automatically detecting long-term seasons via encodings may be leveraged to forecast time-series with variable seasonality. The forecasting analytic may be constructed to process user-created synthetic seasons to allow for simulations and what-if analytics rather than relying on machine-learning of long term seasonal patterns.  Further, the techniques for automatically detecting long term seasons may be used for anomaly detection, troubleshooting, reporting, or other applications that do not require the generation of a forecast. Paragraph Number [0151] teaches the season space and/or type is automatically detected and characterized by seasonality analytic 132 using machine-learning techniques. (See also Paragraph Numbers [0079]-[0080] and [0179]-[0180])).
and generating the forecast using the updated time series forecasting model (Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. Paragraph Number [0134] teaches forecasting analytic 134 is configured to train and evaluated forecasting models for input time-series that have variable seasons.  Forecasting analytic 134 may model long-term seasons detected by seasonality analytic 132 and/or season detected or otherwise provided from other sources.  The process of training and evaluating a forecasting model may include, but is not limited to, clustering samples by season type and season space, iteratively combining low sample sets with the closest, compatible set until no further combination can be made or there are no low sample sets remaining, and trending each collection of samples independently).
As per claim 22 Garvey teaches each of the limitations of claim 1.
In addition, Garvey teaches:
wherein the short-term impacts of the single sudden event on the metric are determined without historical training data (Paragraph Number [0054] teaches the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0098] teaches if a short-term season is present, then seasonality analytic 132 computes residuals for sample values based on the trained short-term seasonal model (operation 406). A residual may be computed as the difference between the value expected for a particular point in time and the observed value. For example, for a weekly high season, CPU utilization may be expected to be at 80% per the trained model. An observed value for the weekly high season in the input time-series may be 90% utilization. The residual in the case may be computed to be 10%. In a weekly low season, the CPU utilization may be expected to be at 30%. If the observed value is 90% in this case, then the residual would be 60%. As can be seen, the residual value may vary depending on the season the observed value is in when a short-term season is present. Paragraph Numbers [0179]-[0180] teach a constraint may be defined such that a season in the outlier space and/or observed space (or specific types of seasons in the outlier and/or observed space) are allowed to make only a single contribution for forecast and uncertainty for a single timestamp. For example, ambiguous seasons may be constrained to make only one contribution per timestamp. (See also Paragraph Number [0080])).
As per claim 23, Garvey teaches each of the limitations of claim 1.
In addition, Garvey teaches:
wherein the time-series prediction model is received as an existing trained model to predict basic trend behavior, periodic behavior, and noise variation behavior associated with the metric (Paragraph Number [0053] teaches the techniques for mapping a timestamp to multiple encodings may further allow for different types of seasons to be detected without needing to train models independently for each type of season.  Model training may instead be tailored to the types of seasons where a pattern has been detected.  For example, if a seasonal pattern is detected on the first business day of the month, then a corresponding model may be trained to represent the seasonal pattern.  Model training may include computing trend and seasonal factors from the outlier values mapped to the corresponding encoding. Paragraph Number [0134] teaches forecasting analytic 134 is configured to train and evaluated forecasting models for input time-series that have variable seasons.  Forecasting analytic 134 may model long-term seasons detected by seasonality analytic 132 and/or season detected or otherwise provided from other sources.  The process of training and evaluating a forecasting model may include, but is not limited to, clustering samples by season type and season space, iteratively combining low sample sets with the closest, compatible set until no further combination can be made or there are no low sample sets remaining, and trending each collection of samples independently).
As per claim 24, Garvey teaches each of the limitations of claim 1.
In addition, Garvey teaches:
wherein the long-term event-based component and the short-term event-based component are added to the seasonal component, the trend component, and the noise component to generate the modified time-series prediction model as a second stage of the existing trained model (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0058] teaches the final cluster set is used to construct a forecast.  The forecast may be generated in part by trending patterns for each merged and/or unmerged cluster in the final cluster set.  Independently trending different cluster sets allows for a more robust machine-learning analytic that may account for the impact of multiple seasonal patterns. Paragraph Number [0060] teaches the techniques for automatically detecting long-term seasons via encodings may be leveraged to forecast time-series with variable seasonality. The forecasting analytic may be constructed to process user-created synthetic seasons to allow for simulations and what-if analytics rather than relying on machine-learning of long term seasonal patterns.  Further, the techniques for automatically detecting long term seasons may be used for anomaly detection, troubleshooting, reporting, or other applications that do not require the generation of a forecast. Paragraph Number [0134] teaches forecasting analytic 134 is configured to train and evaluated forecasting models for input time-series that have variable seasons.  Forecasting analytic 134 may model long-term seasons detected by seasonality analytic 132 and/or season detected or otherwise provided from other sources.  The process of training and evaluating a forecasting model may include, but is not limited to, clustering samples by season type and season space, iteratively combining low sample sets with the closest, compatible set until no further combination can be made or there are no low sample sets remaining, and trending each collection of samples independently. Paragraph Number [0151] teaches the season space and/or type is automatically detected and characterized by seasonality analytic 132 using machine-learning techniques. (See also Paragraph Numbers [0079]-[0080] and [0179]-[0180])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0125471 to Garvey et al. (hereafter referred to as Garvey) in view of U.S. Patent Application Publication Number 2020/0097810 to Hetherington et al. (hereafter referred to as Hetherington).
a.	As per claim 11, Garvey discloses each of the limitations of claims 1, 4, 5, and 10 respectively.
In addition, Garvey teaches:
wherein the first parameter and the second parameter are automatically adjusted by: setting the trend window length to a time period using an autocorrelation (Paragraph Number [0060] teaches the techniques for automatically detecting long-term seasons via encodings may be leveraged to forecast time-series with variable seasonality. The forecasting analytic may be constructed to process user-created synthetic seasons to allow for simulations and what-if analytics rather than relying on machine-learning of long term seasonal patterns.  Further, the techniques for automatically detecting long term seasons may be used for anomaly detection, troubleshooting, reporting, or other applications that do not require the generation of a forecast. Paragraph Number [0151] teaches the season space and/or type is automatically detected and characterized by seasonality analytic 132 using machine-learning techniques).
setting the short-term window length within a predetermined range (Paragraph Number [0070] teaches seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0080] teaches a seasonal period of a "long-term" season may vary from implementation to implementation.  For example, in some cases, a weekly season may be long-term relative to a daily season.  In other cases, a weekly season may represent a short-term season whereas a monthly season may be classified as a long-term season. Determining whether a season is long-term or short-term may be determined, based in part, by analyzing time-series data in the outlier space.  (See also Paragraph Number [0060])).
adjusting the long-term window length and the first parameter (Paragraph Number [0054] teaches another space may be classified as a "long-term" or "outlier" space.  The contributions to the forecast may be determined based in part by the space with which the season is associated.  For instance, if a forecast is desired at a timestamp in the future, and the timestamp places the forecast in a dense high short-term season and two long-term seasons, then the forecast may include three contributions: one for the dense high short-term season and two for each long-term season. Paragraph Number [0096] and FIG. 4 illustrates an example set of operations for converting an input time-series to an outlier space in accordance with some embodiments.  The set of operations includes determining whether short-term seasonal pattern is present within the time-series data (operation 402).  The seasonal period for a "short-term" season may vary from implementation to implementation.  For example, the time-series data may be analyzed for hourly, daily, and/or weekly seasons).
Garvey teaches a time series forecasting model that utilizes machine learning and various regression techniques but does not explicitly teach using an annealing algorithm and ratios of historical values which is taught by the following citations from Hetherington:
using an annealing algorithm (Paragraph Number [0099] teaches there are multiple existing techniques for avoiding local minimum/maximums, such as simulated annealing and stochastic gradient descent.  In one embodiment described herein, once a potential maximum point is reached, another point is randomly selected in the feature search space, and begin the search again from the new start point.  This process is continued until a specified score threshold, or the maximum number of iterations is reached.  In some embodiments, the best score and corresponding configuration of moving average features is returned, while in other embodiments, the top-p best scores and corresponding configurations may be returned.  Some embodiments may return all the generated maximum points discovered in the feature space).
Both Garvey and Hetherington are directed to time series forecasting. Garvey discloses a time series forecasting model that utilizes machine learning and various regression techniques. Hetherington improves upon Garvey by disclosing using an annealing algorithm and ratios of historical values. One of ordinary skill in the art would be motivated to further include using an annealing algorithm and ratios of historical values, to efficiently improve upon the forecasts by relying on prior data and iterating the model to produce a more accurate forecast.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of a time series forecasting model that utilizes machine learning and various regression techniques in Garvey to further utilize an annealing algorithm and ratios of historical values as disclosed in Hetherington, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
b.	As per claim 13, Garvey teaches each of the limitations of claims 1, 4, and 5 respectively.
Garvey teaches a time series forecasting model that utilizes machine learning and various regression techniques but does not explicitly teach using an annealing algorithm and ratios of historical values which is taught by the following citations from Hetherington:
wherein the second parameter is determined as a ratio of a historical value and a historical median value (Paragraph Number [0037] teaches a model is fit to the training data (normal behavior) and residuals are computed on the predicted data based on the learned model.  Some examples are autoregressive moving average (ARMA) models, autoregressive integrated moving average (ARIMA) models, auto-associative kernel regression (AAKR) models, and multivariate state estimation technique (MSET) models.  ARMA and ARIMA contain a moving average (MA) part, which is computed based on a linear combination of the forecast errors from the model.  These techniques, or variants of, can be applied to univariate or multivariate time-series to predict new data values.  Statistical tests can then be applied on the residuals to determine if the data is anomalous.  For example, in MSET a sequential probability ratio test (SPRT) is applied to the prediction residuals, which can identify level shifts in the mean of the residuals based on a weighted cumulative sum to determine if new data is normal or anomalous.  Paragraph Number [0071] teaches the machine learning model predicts both the original time-series value and the values for the moving window averages.  Residuals are computed between the predicted values and the actual values for each dimension of the output features to produce multiple residuals per prediction.  Finally, different reduction techniques may be applied to the multiple residuals, such as mean, median, minimum, or maximum, to reduce the output to a single prediction residual at each point in the time-series.  In alternate embodiments, a dense layer with a single output may be included at the end of the machine learning model.  The resulting prediction errors are then used to determine if the time-series is normal or anomalous).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1

Response to Arguments
Applicant’s arguments filed 7/5/2022 have been fully considered but they are not found to be persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 7/5/2022, pgs. 11). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 7/5/2022, pgs. 12-13). Examiner notes that new citations from the Garvey reference has been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 102 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 102 rejection presented above. Specifically, Examiner points out that the Garvey reference teaches single events that are part of either a short term or a long term season as outliers. The reference teaches that these outliers could be multiple events, future predicted events, or even a single event within any particular season short or long. Additionally, the reference teaches utilization of trends and noise. Accordingly, Examiner asserts that the Garvey reference teaches the newly amended independent claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Primary Examiner, Art Unit 3624